Citation Nr: 1721735	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  16-14 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a higher initial rating for service-connected anxiety disorder not otherwise specified (NOS), currently rated at 30 percent.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Ryan Farrell, Alpha Veterans Disability Advocates


ATTORNEY FOR THE BOARD

A.Lech, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from March 1951 to February 1955.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision and a by a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  

In a December 2016 written statement, the Veteran's representative related that the Veteran indicated that he wished to withdraw his request for a hearing.  Thus, his hearing request is deemed withdrawn.  38 C.F.R. § 20.704 (d) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran asserts that a higher rating is warranted for his psychiatric disability, and that he cannot work due to his service-connected disabilities.

The Veteran underwent a VA psychiatric examination in March 2012.  The examiner mentioned multiple times that the Veteran underwent a PC/Behavioral Health Consult on March 4, 2011, and had additional mental health evaluations and treatment from February 1996 to May 2002, in 2004, 2005, 2009, 2010, and from March 2011 to February 2012.  These treatment records are not part of the Veteran's claims file, and the Board cannot be assured that the March 2012 VA examiner's inclusion of treatment notes represents the full and complete record in this case.  As such, the records must be obtained.       

The Veteran underwent another VA psychiatric examination in May 2013 (record in Virtual VA).  The May 2013 examiner also mentioned the records that are missing from the Veteran's claims file (at page 2 of the examination report), but not in as great a detail as the March 2012 examiner.  The May 2013 examiner only listed the GAF scores from the 2011/2012 records, not notes regarding specific symptoms.

The Veteran's last psychiatric VA examination took place in May 2013.  In the interim, new evidence has been added to the Veteran's claims file (VA treatment records in Virtual VA).  In addition, this hereby remand is seeking to add more medical treatment records to the claims file.  As such, the Veteran should be afforded a new examination to assess the current severity of his service-connected psychiatric disability (anxiety disorder NOS).

As for the TDIU claim, the Board finds that the issue of TDIU is inextricably intertwined with the increased rating claim on appeal, and the Board will defer adjudication of the TDIU claim until the development directed on that claim has been completed.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1. Obtain any outstanding VA treatment records pertaining to the Veteran's psychiatric disability (anxiety disorder NOS), to include records mentioned in the March 2012 VA examination (February 1996 to May 2002, 2004, 2005, 2009, 2010, and from March 2011 to February 2012).  

2. Then, schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected psychiatric disability (anxiety disorder NOS).  The claims file must be made available for review prior to the examination.  A notation to the effect that this record review took place should be included in the report of the examiner.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. The psychiatric examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to his psychiatric disability (anxiety disorder NOS).   

The examiner is also requested to determine and specifically list all symptoms and the levels of social and occupational impairment experienced by the Veteran that are attributable, only, to his service-connected anxiety disorder NOS.  The examiner should also include an opinion as to whether any other psychiatric disability and its associated symptomatology can be distinguished from the Veteran's service-connected  anxiety disorder.

The examiner should also provide an opinion concerning the impact of the Veteran's psychiatric disability (anxiety disorder NOS) on his ability to obtain and maintain gainful employment.  In so doing, the examiner must comment on whether the Veteran's anxiety disorder NOS, in and of itself, precludes him from obtaining or maintaining gainful employment.

Any opinion expressed by the VA examiner should be accompanied by a complete rationale.  If medical literature is relied upon in rendering this determination, the VA examiner should specifically cite each reference material utilized.  If the VA examiner is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.
 
3. Then re-adjudicate the claims.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


